DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14-16 are objected to because of the following informalities:  
In claim 14, line 1, it is suggested that “according to claim 9” be replaced with “according to claim 13” because claim 14 refers to “time interval” which is defined in claim 13.
Claims 15 and 16 are depending on claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong et al (US 2019/0007121 A1) in view of Zhao et al (US 2019/0199410 A1).
Consider claims 1 and 9:
see Fig. 1 and paragraph 0034, where Zhinong describes a communication system 10 that comprises a base station 20 and a terminal 30), the method comprising: 
transmitting, during the training, a first set of occurrences of a reference signal according to antenna array configuration information of the another radio transceiver device (see Fig. 2 and paragraph 0041, where Zhinong describes that the base station 20 transmits in step 201 a training sequence assuming that the terminal 30 has activated one of the antenna array configurations of the terminal 30);  and
transmitting, during the training, a second set of occurrences of the reference signal according to the antenna array configuration information (see Fig. 2 and paragraph 0041, where Zhinong describes that the base station 20 transmits in step 201 the training sequence for the second time after the activated antenna array configuration is optimized). 
	Although Zhinong discloses beamforming (see paragraph 0010, where Zhinong describes beamforming of the antenna array), Zhinong does not specifically disclose: the training is beam training. 
	Zhao teaches: beam training (see paragraph 0007, where Zhao describes beam training of an antenna array; see Fig. 9a, Zhao describes that the base station transmits Q beamforming training sequence to a user equipment, wherein Q is the number of weight vectors of the user equipment; see Fig. 4b and paragraph 0059, where Zhao describes that the Q weight vectors represents an antenna array configuration of the user equipment).
before the effective filing date of the claimed invention to include: beam training, as taught by Zhao to modify the method of Zhinong in order to provide an improved technique for beamforming, as discussed by Zhao (see paragraph 0006).
Consider claim 17:
	Zhinong discloses a computer program product for beam training of another radio transceiver device, a processing circuitry of a radio transceiver device causes the radio transceiver device to (see Fig. 1 and paragraphs 0034-0035, where Zhinong describes a communication system 10 that comprises a base station 20 and a terminal 30, the base station 20 comprises a base station logic 21 which may comprise a computer or microprocessor): 
transmit, during the training, a first set of occurrences of a reference signal according to antenna array configuration information of the another radio transceiver device (see Fig. 2 and paragraph 0041, where Zhinong describes that the base station 20 transmits in step 201 a training sequence assuming that the terminal 30 has activated one of the antenna array configurations of the terminal 30);  and
transmit, during the training, a second set of occurrences of the reference signal according to the antenna array configuration information (see Fig. 2 and paragraph 0041, where Zhinong describes that the base station 20 transmits in step 201 the training sequence for the second time after the activated antenna array configuration is optimized). 
	Although Zhinong discloses beamforming (see paragraph 0010, where Zhinong describes beamforming of the antenna array) and a processing circuitry (see Fig. 1 and paragraphs 0034-0035, where Zhinong describes a base station logic 21 which may comprise a computer or microprocessor), Zhinong does not specifically disclose: (1), a non-transitory computer readable medium storing computer code; and (2), the training is beam training. 
	Regarding (1) and (2), Zhao teaches: (1), a non-transitory computer readable medium storing computer code (see Fig. 18 and paragraphs 0259-0260, where Zhao describes a hard disk that stores programs executed by a central processing unit (CPU)), and (2), beam training (see paragraph 0007, where Zhao describes beam training of an antenna array; see Fig. 9a, Zhao describes that the base station transmits Q beamforming training sequence to a user equipment, wherein Q is the number of weight vectors of the user equipment; see Fig. 4b and paragraph 0059, where Zhao describes that the Q weight vectors represents an antenna array configuration of the user equipment).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a non-transitory computer readable medium storing computer code, and beam training, as taught by Zhao to modify the method of Zhinong in order to provide an improved technique for beamforming, as discussed by Zhao (see paragraph 0006).
	Consider claims 4 and 12:
Zhinong in view of Zhao discloses the invention according to claims 1 and 9 above. Zhinong discloses: receiving the antenna array configuration information from the another radio transceiver device prior to transmitting the first set of occurrences of the reference signals (see Fig. 2 and paragraph 0041-0042, where Zhinong describes that the base station 20 is aware that the terminal 30 may have different antenna array configurations, the base station 20 transmits in step 201 a first training sequence after an antenna array configuration of the terminal 30 is selected in step 206; see paragraph 0012, where Zhinong describes that the terminal may transmit its possible antenna array configurations to the base station). 
	Consider claims 5 and 13:
Zhinong in view of Zhao discloses the invention according to claims 1 and 9 above. Zhinong discloses: the second set of occurrences of the reference signal is transmitted after a time interval after transmitting the first set of occurrences of the reference signal (see Fig. 2 and paragraph 0041, where Zhinong describes that the base station 20 transmits in step 201 a second training sequence after performing steps 202 and 203 after a first training sequence is transmitted in step 201). 
	Consider claims 6 and 14:
Zhinong in view of Zhao discloses the method according to claims 5 and 13 above. Zhinong discloses: transmitting control or data to the another radio transceiver device during the time interval (see Fig. 2 and paragraph 0041, where Zhinong describes that the base station 20 determines a current FOM in step 202, the current FOM is determined based on current data transmission). 

Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong et al (US 2019/0007121 A1) in view of Zhao et al (US 2019/0199410 A1), as applied to claims 1 and 9 above, and further in view of Zhang et al (US 2019/0229789 A1).
	Consider claims 2 and 10:
  	Zhinong in view of Zhao discloses the invention according to claims 1 and 9 above. Zhinong discloses: the antenna array configuration information specifies how many antenna arrays the another radio transceiver device comprises (see paragraph 0041, where Zhinong describes that the base station 20 is aware that the terminal 30 may have different antenna array configurations; see Fig. 1 and paragraph 0037, where Zhinong describes that the different antenna array configurations may comprise a first antenna array configuration 32 and a second antenna array configuration 33).
	Zhinong does not specifically disclose: the antenna array configuration information specifies how many narrow beams per antenna array the another radio transceiver device is to evaluate during the beam training. 
	Zhang teaches: an antenna array configuration information specifies how many narrow beams per antenna array another radio transceiver device is to evaluate during a beam training (see Fig. 10 and paragraph 0172, where Zhang describes that a NR-Node transmits beam training signals to an user equipment (UE), then the UE transmits beam ID feedback to the NR-Node; see paragraph 0202, where Zhang describes that the NR-Node decides to perform beamforming training again based on a certain number of narrow beams formed by the UE; see paragraph 0143, where Zhang describes that the narrow beams are formed with antenna elements). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the antenna array configuration information specifies how many narrow beams per antenna array the another radio transceiver device is to evaluate during the beam training, as taught by Zhang to modify the method of Zhinong in order to determine an optimal transmission beam, as discussed by Zhang (see paragraph 0009).
	Consider claims 3 and 11:
  	Zhinong in view of Zhao and Zhang discloses the invention according to claim 2 and 10 above. Zhinong discloses: the first set of occurrences includes as many occurrences as needed see Fig. 2 and paragraph 0041, where Zhinong describes that the base station 20 transmits in step 201 a training sequence to the terminal 30 using the activated antenna array of the terminal 30).
	Zhinong does not specifically disclose: the second set of occurrences includes as many occurrences as there are narrow beams.
	Zhang teaches: a second set of occurrences includes as many occurrences as there are narrow beams (see paragraph 0202, where Zhang describes that the NR-Node decides to perform beamforming training again based on a subset of previous narrow beam with certain number of adjacent narrow beams formed by the UE). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the second set of occurrences includes as many occurrences as there are narrow beams, as taught by Zhang to modify the method of Zhinong in order to determine an optimal transmission beam, as discussed by Zhang (see paragraph 0009).

Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinong et al (US 2019/0007121 A1) in view of Zhao et al (US 2019/0199410 A1), as applied to claims 6 and 14 above, and further in view of Tanaka (US 2007/0098060 A1).
	Consider claims 7 and 15:
  	Zhinong in view of Zhao discloses the invention according to claims 6 and 14 above. Zhinong does not specifically disclose: the time interval has a length based on processing speed of the another radio transceiver device to evaluate reception of the first set of occurrences of the reference signal. 
see Fig. 9 and paragraphs 0114-0115, where Tanaka describes a base station that transmits a training signal to a terminal apparatus; the terminal apparatus has a processing speed, the base station determines a period of time from when the terminal apparatus receives the training signal until a rate information is generated from processing the training signal). 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the time interval has a length based on processing speed of the another radio transceiver device to evaluate reception of the first set of occurrences of the reference signal, as taught by Tanaka to modify the method of Zhinong in order to solve a delay problem, as discussed by Tanaka (see paragraphs 0114-0115).
	Consider claims 8 and 16:
  	Zhinong in view of Zhao and Tanaka discloses the invention according to claim 7 and 15 above. Zhinong does not specifically disclose: receiving processing configuration information from the another radio transceiver device, the processing configuration information specifying the processing speed. 
	Tanaka teaches: receiving processing configuration information from another radio transceiver device, the processing configuration information specifying the processing speed (see paragraphs 0014 and 0018, where Tanaka describes a radio apparatus for communicating with a plurality of terminal apparatuses, the radio apparatus further comprises an identifying unit; see paragraph 0020, where Tanaka describes that the identifying unit may include a receiving unit which receives information on the processing speeds from the plurality of respective terminal apparatuses). 
before the effective filing date of the claimed invention to include: receiving processing configuration information from the another radio transceiver device, the processing configuration information specifying the processing speed, as taught by Tanaka to modify the method of Zhinong in order to solve a delay problem, as discussed by Tanaka (see paragraphs 0114-0115).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LIHONG YU/Primary Examiner, Art Unit 2631